Citation Nr: 0917723	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  06-17 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
bilateral hearing loss.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1963 to May 
1985.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in St. Louis, Missouri (RO).

In any case where the threshold issue is one of whether new 
and material evidence had been received in order to reopen a 
finally decided claim, the Board is required to consider the 
issue of finality prior to any consideration on the merits.  
See 38 U.S.C.A. §§ 7104(b), 5108 (West 2002); see also 
Barnett v. Brown, 8 Vet. App. 1 (1995).  This is the case 
even if the RO has previously determined that the claim was 
reopened.  As such, the issues have been characterized as 
shown on the first page of this decision.


FINDINGS OF FACT

1.  A June 2000 decision denied service connection for 
bilateral hearing loss and tinnitus.

2.  The additional evidence received since the time of the 
final June 2000 rating decision does not raise a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for bilateral hearing loss.

3.  The additional evidence received since the time of the 
final June 2000 rating decision does not raise a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for tinnitus.


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to 
service connection for bilateral hearing loss is not new and 
material, and therefore, the claim is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2008).


2.  Evidence submitted to reopen the claim of entitlement to 
service connection for tinnitus is not new and material, and 
therefore, the claim is not reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims to reopen, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2008).  A letter dated in March 2005 
satisfied the duty to notify provisions; the criteria for 
substantiating a claim for service connection on a direct 
basis were also provided.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Additionally, the veteran was notified of the 
regulations pertinent to claims to reopen based on the 
submission of new and material evidence, and of the specific 
evidence required to reopen, in a letter dated in that March 
2005 letter.  See Kent v. Nicholson, 20 Vet. App 1 (2006).  

The veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  Although 
a VA examination was not required with respect to the 
veteran's claims to reopen, a VA audiologic examination was 
conducted in June 2005.  See 38 C.F.R. § 3.159(c).  There is 
no indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of the case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

Additionally, all the evidence in the veteran's claims folder 
has been thoroughly reviewed.  Although an obligation to 
provide sufficient reasons and bases in support of an 
appellate decision exists, there is no need to discuss, in 
detail, all of the evidence submitted by the veteran or on 
his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the entire record must be reviewed, but 
each piece of evidence does not have to be discussed).  The 
analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claim.  The veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that reasons for rejecting 
evidence favorable to the claimant be addressed).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2008).  Service connection for certain 
chronic diseases, including hearing loss and tinnitus, will 
be presumed if they are manifest to a compensable degree 
within the year after active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).  Service connection may also be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b); Cosman v. Principi, 3 Vet. App. 503, 505 (1992); 38 
C.F.R. § 3.303(d).

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least 3 of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2008).

Pertinent procedural regulations provide that "[n]othing in 
[38 U.S.C.A. § 5103A] shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
[38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A (f) (West 2002).  
Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of the claim.  38 U.S.C.A. § 5108; Evans 
v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. 
Brown, 8 Vet. App. 522, 524 (1996).  


New evidence means existing evidence not previously submitted 
to VA.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

Bilateral Hearing Loss

The RO denied service connection for bilateral hearing loss 
in June 2000, and notified the veteran of the decision in 
August 2000.  The rating decision was not appealed and that 
decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104.  
The matter under consideration at that time was whether the 
veteran's bilateral hearing loss was related to his military 
service.  The evidence of record at the time of the June 2000 
rating decision relevant to the veteran's claim for service 
connection included his service treatment records and a 
January 2000 private audiology evaluation.  

In order for the veteran's claim to be reopened, evidence 
must have been presented or secured since the June 2000 
rating decision which is relevant to, and probative of, that 
matter.  The additional pertinent evidence added to the 
record since the June 2000 rating decision includes VA 
outpatient treatment records dated from June 2004 to October 
2004, an August 2004 fee-based audiology evaluation, a June 
2005 VA audiology examination, and a November 2005 private 
audiology evaluation.

The RO denied the veteran's claim for service connection for 
bilateral hearing loss in June 2000, and at that time, there 
was no evidence that the veteran's bilateral hearing loss was 
related to his military service.  This continues to be the 
case.  The November 2005 private opinion letter stated that 
there was a "significant shift" in audiometric thresholds 
from the time of the veteran's service entrance examination 
to the time of his service separation examination.  While the 
November 2005 letter itself is "new," it is cumulative and 
redundant; it does not reflect a new finding or new 
information not already of record.  The "significant shift" 
in audiometric thresholds is apparent by comparing the 
September 1984 service separation examination to the March 
1963 service entrance examination, both of which were already 
of record at the time of the June 2000 rating decision.  

Additionally, while the August 2004 fee-based examination 
report did not offer an opinion, it documented the veteran's 
belief that his bilateral hearing loss was related to his 
military service.  Because the veteran is a lay person 
without medical training, he is not qualified to render 
medical opinions regarding the etiology of disorders and 
disabilities.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); see also 38 C.F.R. § 3.159(a) (1).  Therefore, 
his statement does not constitute an objective medical 
opinion with which his claim for service connection for 
hearing loss can be reopened.  Finally, the June 2005 VA 
examiner concluded that it was a medical certainty that the 
veteran's currently diagnosed bilateral hearing loss was not 
related to his military service.  Because it is a negative 
nexus opinion, it does not raise a "reasonable possibility" 
of substantiating the veteran's claim.

Accordingly, although some of this evidence is "new," as it 
had not been previously considered by VA, the new evidence is 
not "material," as it does not raise the reasonable 
possibility of substantiating the veteran's claim for service 
connection.  Accordingly, the issue of entitlement to service 
connection for bilateral hearing loss is not reopened.

As new and material evidence to reopen the veteran's finally 
disallowed claim has not been submitted, the benefit of the 
doubt doctrine is not applicable.  Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).

Tinnitus

The RO denied service connection for tinnitus in June 2000, 
and notified the veteran of the decision in August 2000.  The 
rating decision was not appealed and that decision is final.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104.  The matters under 
consideration at that time were whether the veteran's 
tinnitus had existed continuously from service to the present 
time, and whether his tinnitus was related to his military 
service.  The evidence of record at the time of the June 2000 
rating decision relevant to the veteran's claim for service 
connection included the veteran's service treatment records 
and a January 2000 private audiology evaluation.  

In order for the veteran's claim to be reopened, evidence 
must have been presented or secured since the June 2000 
rating decision which is relevant to, and probative of, these 
matters.  The additional pertinent evidence added to the 
record since the June 2000 rating decision includes VA 
outpatient treatment records dated from June 2004 to October 
2004, an August 2004 fee-based audiology evaluation, a June 
2005 VA audiology examination, and a November 2005 private 
audiology evaluation.

The RO denied the veteran's claim for service connection for 
tinnitus in June 2000, and at that time, there was no 
objective evidence that the veteran's tinnitus had existed 
continuously from his military service through the current 
time, or that it was related to his military service.  This 
continues to be the case.  The August 2004 fee-based 
audiology evaluation noted the veteran's reported 30-year 
history of tinnitus.  However, this evidence is not new; the 
veteran made the same statement to a private audiologist in 
January 2000, and that evidence was considered in the June 
2000 rating decision denying the veteran's original claim.  
Moreover, while the veteran's reports of his symptomatology 
are considered competent evidence, especially with respect to 
tinnitus, he is not a medical professional and cannot opine 
as to the etiology of his claimed disorder.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); but see Espiritu, 2 Vet. 
App. at 494-5.  

Additionally, the November 2005 private opinion letter 
indicated that "a person can still accrue noise-induced 
tinnitus while the hearing remains just within normal 
limits."  However, this statement does not address the 
veteran's case specifically; as such, it is not probative for 
the purpose of relating the veteran's tinnitus to his 
military service.  See Beausoleil v. Brown, 8 Vet. App. 459, 
463 (1996) (holding that a generic statement about the 
possibility of a link between an inservice incident and a 
current disability was "too general and inconclusive" to 
support an award of service connection).  Finally, the June 
2005 VA examiner noted that the veteran's tinnitus was not 
documented in service or in the postservice period until 
1999, 14 years subsequent to service; for that reason, his 
tinnitus was not related to his military service.  Because it 
is a negative nexus opinion, it does not raise a "reasonable 
possibility" of substantiating the veteran's claim.

Ultimately, although some of this evidence is "new," as it 
had not been previously considered by VA, that new evidence 
is not "material," as it does not raise the reasonable 
possibility of substantiating the veteran's claim for service 
connection.  Accordingly, the issue of entitlement to service 
connection for tinnitus is not reopened.

As new and material evidence to reopen his finally disallowed 
claim has not been submitted, the benefit of the doubt 
doctrine is not applicable.  Annoni v. Brown, 5 Vet. App. at 
467.


ORDER

New and material evidence not having been submitted, the 
appeal to reopen the veteran's claim for entitlement to 
service connection for bilateral hearing loss is denied.

New and material evidence not having been submitted, the 
appeal to reopen the veteran's claim for entitlement to 
service connection for tinnitus is denied.



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


